--------------------------------------------------------------------------------

AMENDMENT AGREEMENT

            THIS AMENDMENT AGREEMENT (the “Agreement”) is made and entered into
this 25th day of January, 2016 (the “Effective Date”), by and between THE
ALKALINE WATER COMPANY INC., a Nevada Corporation (the “Borrower”) and NEIL
ROGERS

(the “Lender”).

RECITALS:

WHEREAS:

     A.        Pursuant to a Loan Agreement dated November 30, 2015 (the “Loan
Agreement”), the Borrower borrowed from the Lender an aggregate of $750,000.00
(the “Loan”) as is evidenced by a Non-Negotiable Promissory Note dated November
30, 2015 (the “Note”);

     B.        The Borrower and the Lender wish to extend the maturity date of
the Loan to March 31, 2016.

AGREEMENT:

            NOW, THEREFORE, in consideration of the mutual covenants contained
herein, it is agreed:

            1.        Section 2 of the Loan Agreement be deleted in its entirety
and replaced with the following:

“2. Term. All sums due and payable under the Loan Agreement shall be paid by the
Borrower to the Lender on or before March 31, 2016.”

            2.        Section 1 of the Note be deleted in its entirety and
replaced with the following:

“1. Term. All outstanding principal and interest shall be due and payable on or
before March 31, 2016.”

            3.        Governing Law; Jurisdiction and Venue. This Agreement and
the rights and obligation of the parties hereunder and there under shall be
construed in accordance with and be governed by the law of the State of Nevada,
without regard to principles of conflicts of laws. Any legal action or
proceeding against the Borrower with respect to this Agreement may be brought in
the courts of the State of Arizona located in Maricopa County or in the United
States Federal courts located in Maricopa County, and, by execution and delivery
of this Agreement, each of the Borrower and the Lender hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.

1

--------------------------------------------------------------------------------

            4.        Counterparts. This Agreement may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Lender.

            5.        Amendment or Waiver. This Agreement may not be changed,
waived, discharged or terminated unless such change, waiver, discharge or
termination is in writing signed by the Lender and the Borrower.

            6.        Effect of Amendments. Except as amended hereby, the
Parties agree that the Loan Agreement and the Note each continue to be binding,
unchanged, and in full force and effect.

            IN WITNESS WHEREOF, the parties hereto have executed this Loan
Agreement as of the day and year first above written.

  THE LENDER:       /s/ Neil
Rogers                                                                             
  Neil Rogers               THE BORROWER:       The Alkaline Water Company Inc.
      By: /s/ Richard A.
Wright                                                             Its:
Vice-President, Secretary, Treasurer and   Director

2

--------------------------------------------------------------------------------